Case 6:20-cv-01891-WWB-LRH Document 44 Filed 05/10/21 Page 1 of 2 PageID 234




                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA

NANCY JONES, individually, and on behalf of
all others similarly situated,

                       Plaintiff,                       NO. 6:20-cv-01891-WWB-LRH

       v.                                               CLASS ACTION

DAYTONA BR-GD, INC., a Florida
corporation,

                       Defendant.

                                    NOTICE OF DISMISSAL

       Plaintiff Nancy Jones hereby gives notice of the dismissal of this action with prejudice as

to Plaintiff’s individual claims and without prejudice as to any other member of the putative

class’s right to bring claims, with each party to bear its own attorneys’ fees and costs.

                                              Respectfully Submitted,


Dated: May 10, 2021                            /s/ Avi Kaufman
                                              Avi R. Kaufman (FL Bar no. 84382)*
                                              kaufman@kaufmanpa.com
                                              Rachel E. Kaufman (FL Bar no. 87406)
                                              rachel@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881

                                              Stefan Coleman (FL Bar No. 30188)
                                              law@stefancoleman.com
                                              LAW OFFICES OF STEFAN COLEMAN, P.A.
                                              201 S. Biscayne Blvd, 28th Floor
                                              Miami, Fl 33131
                                              Telephone: (877) 333-9427
                                              Facsimile: (888) 498-8946

                                              *Trial Counsel
                                              Counsel for Plaintiff and all others similarly
                                              situated
Case 6:20-cv-01891-WWB-LRH Document 44 Filed 05/10/21 Page 2 of 2 PageID 235




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 10, 2021, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF, which is being served this day on all counsel of record

via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                    /s/ Avi R. Kaufman




                                                                                               2
